Citation Nr: 1016081	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right medial meniscus bucket handle tear with anterior 
cruciate ligament (ACL) tear, currently evaluated at 30 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, right knee, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to April 
1994.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated September 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  In July 2009, the Veteran 
testified at a travel Board hearing before the undersigned 
Acting Veterans Law Judge.  This matter was previously before 
the Board in October 2009 and was remanded to the RO via the 
Appeals Management Center (AMC). 

The issue of entitlement to an increased evaluation for left 
knee strain was raised in April 2009 but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right knee disabilities are manifested by 
flexion limited to 105 degrees, extension limited to 0 
degrees, and mild lateral instability; his right knee 
disabilities are not manifested by flexion limited to 60 
degrees or less, extension limited to 5 degrees or more, 
ankylosis, or nonunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-operative right medial meniscus bucket handle tear 
with ACL tear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Code 5257 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA.

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), purported to clarify VA's notice obligations in 
increased rating claims.  The Court held that a notice letter 
must inform the Veteran that, to substantiate a claim, he or 
she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Reviewing the record as a whole in light of the Federal 
Circuit's decision, the Board finds that even if the Veteran 
had not been provided the notice required by Vazquez-Flores, 
the Board finds that the Veteran was given notice concerning 
the rating criteria for the disability in the January 2010 
supplemental statement of the case.  Additionally, the 
Veteran is represented by a national Veteran service 
organization, and represented the Veteran during the July 
2009 Board hearing.  Therefore, the Board finds that the 
Veteran had actual notice of all the requirement of Vazquez-
Flores, 580 F.3d 1270 (Fed. Cir. 2009), and 38 U.S.C.A. 
§ 5103(a).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in June 2005, November 2007, and October 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
information to decide the issues on appeal.

The Board finds there was substantial compliance with its 
October 2009 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the 
Board's remand order').  In this regard, the Veteran's recent 
VA treatment records were obtained and an additional VA 
medical examination was administered.  Therefore, the Board 
will proceed to review and decide the claims based on the 
evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist his have been 
fulfilled with respect to the issues on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The Veteran contends that the severity of his service-
connected right knee disabilities warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Veteran's right knee disabilities have been rated as 30 
percent disabling under Diagnostic Code 5257 and as 10 
percent disabling under Diagnostic Code 5010.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, x- ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  Id. at Note 
1.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
to 60 percent for favorable or unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2009).  VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.

In VAOPGCPREC 9-98, the General Counsel held that the removal 
of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion; therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9- 98 
(Aug. 14, 1998), 63 Fed. Reg. 56704 (1998). 

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected right knee disabilities 
warrant higher disability ratings.  The Veteran's right knee 
disabilities have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257.  Historically, service 
connection was granted for right knee disability in October 
1994, and given a 10 percent disability rating under 
Diagnostic Code 5257, effective April 21, 1994.  A June 2002 
rating decision increased the disability rating under 
Diagnostic Code 5257 from 10 percent to 20 percent, effective 
January 14, 2002, and also assigned a 10 percent disability 
rating for traumatic arthritis under Diagnostic Code 5010, 
effective January 14, 2002.  Subsequently, a February 2008 
rating decision increased the disability rating under 
Diagnostic Code 5257 from 20 percent to 30 percent (due to 
consideration of the Veteran's ACL tear), effective April 28, 
2005 (the date VA received the Veteran's claim for an 
increased rating).  As the maximum schedular rating was not 
assigned, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a medical examination in connection 
with his claimed right knee disabilities in June 2005.  
During the examination, the Veteran denied constitutional 
symptoms of arthritis, incapacitating episodes of arthritis, 
and that assistive aids were needed for walking.  The Veteran 
reported being able to stand for only 15 to 30 minutes and 
walk for only 1 to 3 miles.  With regard to the Veteran's 
right knee joint, he reported giving way, instability, pain, 
stiffness, weakness, and one episode of effusion.  He denied 
right knee joint deformity, episodes of dislocation or 
subluxation, locking episodes, and inflammation.  He reported 
experiencing weekly flare-ups, which last approximately 1 to 
2 days and make walking and playing with his children 
impossible.  He further reported that the flare-ups decrease 
his quality of life by at least 30%.  Physical examination of 
the Veteran showed an antalgic gait, but no evidence of 
abnormal weight bearing.  The Veteran's test results for 
active range of motion was flexion limited to 110 degrees, 
with pain beginning at 110 degrees and ending at 105 degrees; 
passive range of motion was flexion limited to 120 degrees, 
with pain beginning at 110 degrees and ending at 105 degrees; 
and strong resistance range of motion was flexion limited to 
110 degrees, with pain beginning at 110 degrees and ending at 
105 degrees.  The examiner found no additional loss of motion 
on repetitive use, but noted some popping of the joint during 
flexion range of motion testing.  The examiner found no 
ankylosis, no bumps consistent with Osgood-Schlatters 
disease, no crepitation, no mass behind the knee, no clicks 
or snaps, no grinding, no instability, no patellar 
abnormality, and no meniscus abnormality.  An MRI showed 
minimal joint effusion.  

The Veteran was afforded another medical examination in 
November 2007.  During the examination, the Veteran reported 
that his right knee disabilities had become progressively 
worse since their onset.  The Veteran denied constitutional 
symptoms of arthritis, incapacitating episodes of arthritis, 
and that assistive aids were needed for walking.  The Veteran 
reported being able to stand for approximately 15 minutes 
without pain, as well as being able to walk for 1/4 of a mile 
without pain.  With regard to the Veteran's right knee joint, 
he reported giving way, instability, pain, stiffness, 
weakness, numbness, inflammation, and several episodes of 
dislocation or subluxation.  He denied right knee joint 
deformity, locking episodes, and effusion.  He reported 
experiencing severe weekly flare-ups, which last for hours 
and make working impossible.  The examiner noted that the 
Veteran walked with a limp on the right side, and evidence of 
abnormal weight bearing included callus formation and 
abnormal shoe wear pattern.  The Veteran's test results for 
active range of motion was flexion limited to 140 degrees, 
with pain beginning at 120 degrees and ending at 105 degrees; 
passive range of motion was flexion limited to 140 degrees, 
with pain beginning at 120 degrees.  There was no additional 
loss of motion on repetitive use.  The examiner found the 
Veteran's right knee to have crepitation, tenderness, and 
painful movement.  The examiner found no bumps consistent 
with Osgood-Schlatters disease, no mass behind the knee, no 
clicks or snaps, no grinding, no instability, no patellar 
abnormality, and no meniscus abnormality.  An x-ray report 
noted the Veteran's right knee to have minimal osteophyte 
formation, but no significant joint space narrowing, no 
fracture, no dislocation, and no significant joint effusion.  
The Veteran was diagnosed with chronic right knee strain.  
The examiner found that the Veteran's disability decreased 
his mobility, created problems with lifting and carrying, 
caused pain, and increased his absenteeism from work.  The 
examiner also found there were moderate effects with regard 
to chores, exercise, sports, recreation, and traveling; mild 
effects with regard to shopping; no effects with regard to 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner stated that the Veteran's torn ACL was related to 
the service-connected medial meniscus bucket handle tear, 
given that both injuries occurred at the same time.

In October 2009, the VA administered another medical 
examination.  During the examination, the Veteran reported 
right knee pain, weakness, stiffness, giving way, and 
occasional swelling and tenderness.  The Veteran denied 
deformity, locking, effusion, dislocation, heat, and redness.  
He reported wearing a knee brace (although he did not wear it 
to the examination) and taking over-the-counter medication 
for pain.  He denied using crutches, a cane, and corrective 
shoes, as well as further right knee surgery or injury.  He 
also denied fever, loss of appetite or other constitutional 
symptoms.  The Veteran reported daily flare-ups, especially 
with prolonged walking and standing.  He reported that the 
flare-ups last for a whole day, and that they are relieved by 
sitting down, resting, and elevating his feet, but does not 
take extra medication.  The Veteran reported that walking and 
standing for 10 to 20 minutes causes his right knee to hurt 
and he feels like he needs to sit down.  The Veteran reported 
missing 1 to 2 days per month from his job as a locomotive 
engineer.  He reported that his right knee disabilities do 
not interfere with his activities of daily living.  Physical 
examination of the Veteran's right knee joint revealed mild 
tenderness to both the medial and lateral joint line, as well 
as suprapatellar region without any evidence of deformity, 
crepitation, and swelling.  The Veteran's test results for 
active and passive range of motion was flexion limited to 125 
degrees without any discomfort or pain, and active and 
passive extension limited to 0 degrees without any discomfort 
or pain.  Range of motion testing was not affected by 
repetition.  The examiner found the Veteran to have mild 
laxity or instability to both medial and lateral collateral 
ligaments of the right knee joint, both at neutral position 
as well as 30 degrees of flexion.  Anterior and posterior 
drawer tests were negative.  The Lachman's and McMurray's 
tests were positive.  The Veteran had thick and nontender 
callosities at the medial aspect of both great toes without 
any evidence of skin breakdown or ulceration.  The Veteran 
had shoe pattern at the outer part of the toes area and the 
outer part of the heel areas bilaterally.  The examiner 
stated that it would be pure speculation to state whether 
flare-ups would cause additional pain, weakness, 
incoordination, lack of endurance, or changes in range of 
motion testing.  The examiner stated that an x-ray of the 
Veteran's right knee was normal.  The examiner diagnosed the 
Veteran with internal derangement, right knee joint, with 
traumatic arthritis.

VA treatment records reflect the Veteran's ongoing complaints 
of and treatment for left knee disability.  An orthopedic 
consultation from May 2005 documents that an x-ray from May 
2005 was normal and did not show permanent deformity of 
arthritis.  An orthopedic consultation from June 2005 
documents that a May 2005 MRI revealed minimal joint line 
effusion at the Veteran's right knee; otherwise no anatomical 
abnormalities were noted.  Range of motion testing of the 
right knee showed flexion limited to 135 degrees.  The 
clinician found tenderness to popliteal space, no laxity at 
the medial collateral or lateral collateral ligaments, and no 
laxity in ACL or posterior cruciate ligament (PCL).  The 
clinician diagnosed the Veteran with chondromalacia of the 
right knee, status post medial meniscectomy.  An orthopedic 
consultation from July 2005 documents that the Veteran's 
right knee had good range of motion, no effusion or swelling, 
and x-rays showed normal standing and skyline views; he was 
diagnosed with improving chondromalacia.  An orthopedic 
consultation from June 2006 documents that the Veteran's 
right knee had no effusion, no swelling, tenderness on the 
medial and medial anterior joint line of the knee, and no 
laxity of the joint; he was diagnosed with internal 
derangement of the right knee.  An orthopedic consultation 
from October 2006 documents that the Veteran reported a 
locking episode about 3 to 4 months ago, and an August 2006 
MRI revealed deformity of his medial meniscus of the right 
knee and evidence of ACL deficiency.  Physical examination 
revealed a stable right knee, some tenderness in the 
posterior medial joint line on rotation, drawer sign was 
negative for complete anterior and posterior laxity; he was 
diagnosed with internal derangement, right knee, suspect 
unstable posterior horn, and probable old ACL tear without 
instability.  An orthopedic consultation from February 2008 
documents that the Veteran reported a recent fall due to his 
knee giving out on him.  Physical examination of the 
Veteran's right knee revealed slight laxity of the medial 
collateral joint and minimal laxity on the drawer 
examination.  The Veteran was diagnosed with ACL tear, right 
knee, chronic, and a new ACL brace was ordered.  An 
orthopedic consultation from September 2009 documents that 
the Veteran reported that he had recently stepped on an 
object on the floor during work and that he twisted his knee, 
but that it was gradually resolving.  He complained of an on 
and off freeze-burn discomfort to the anterior tibial plateau 
area, and that it lasts approximately 10 seconds and then 
goes away.  Physical examination of the Veteran's right knee 
revealed no effusion, no swelling, no laxity of the medial 
lateral collateral ligament, no gross laxity of the joint, 
but tenderness along the lateral joint line.  The Veteran was 
diagnosed with internal derangement of the right knee.

During the July 2009 Board hearing, the Veteran testified 
that he experiences approximately 5 incapacitating 
exacerbations per month, which last approximately 2 hours, 
and that he also misses approximately 5 days of work per 
month.  He further testified that his right knee disabilities 
are manifested by instability, that he has fallen, and that 
he always uses a brace.  

The Veteran has submitted multiple statements regarding the 
symptomatology of his right knee disabilities, the severity 
of his disabilities, his treatment, and how the disabilities 
affect his activities of daily living and employment.

Analysis

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected right knee 
disabilities are more severe than the assigned disability 
ratings reflect.  Medical evidence generally is required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions may serve to support a claim 
by supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
has considered the Veteran's contentions carefully.  In this 
case, competent medical evidence offering detailed medical 
findings and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the Veteran's service-connected right knee 
disability.

There is no doubt that the Veteran's service-connected right 
knee disabilities result in impairment.  The Veteran's 
complaints of pain are credible and fully supported by the 
medical evidence.  Nevertheless, the Board must apply the 
regulatory criteria for assigning ratings for the knee.  The 
Board has considered rating the Veteran's right knee 
disabilities under other Diagnostic Codes in order to provide 
the Veteran with the most beneficial rating.  The Board finds 
that the Veteran's right knee disabilities are rated most 
appropriately under Diagnostic Codes 5010 and 5257.

Based on the evidence for consideration the Board is of the 
opinion that the Veteran's right knee disabilities do not 
warrant higher evaluations.  

With respect to the evaluation for the post-operative right 
medial meniscus bucket handle tear with ACL tear under 
Diagnostic Code 5257, the currently assigned 30 percent 
evaluation is assigned for severe recurrent sublaxation or 
lateral instability.  The 30 percent evaluation represents 
the highest evaluation assignable under Diagnostic Code 5257.  
The Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, but notes that a higher rating based on 
pain and functional loss is not available when the maximum 
disability rating available under the applicable diagnostic 
code has already been assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Consequently, the Board concludes 
that a higher evaluation for the post-operative right medial 
meniscus bucket handle tear with ACL tear is not warranted.

As for the evaluation of the traumatic arthritis of the right 
knee, the currently assigned 10 percent rating under 
Diagnostic Code 5010 appears to contemplate the degree of 
limitation of motion, including additional functional loss 
due to pain.  In order to assign a rating in excess of the 
current 10 percent under Code 5260, a rating of 20 percent 
would require flexion limited to 30 degrees.  Even when 
additional functional loss due to pain is considered, the 
preponderance of the evidence is against such a finding.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the evidence 
clearly demonstrates that the Veteran has some limitation of 
motion and that pain contributes to this limitation of 
motion, none of the VA examinations or treatment records show 
that flexion of the veteran's right knee is limited to 30 
degrees.  In this regard, the June 2005 VA examination 
reported that flexion of the right knee was to 120 degrees 
with pain beginning at 105 degrees, the November 2007 
examination reported flexion to 140 degrees with pain 
beginning at 105 degrees, and the October 2009 examination 
reported flexion to 125 degrees.  The Board notes that range 
of motion testing during all VA examinations was well beyond 
the criteria for a higher evaluation under Diagnostic Code 
5260 based on limitation of flexion.  

With respect to an evaluation of the Veteran's traumatic 
arthritis of the right knee under Diagnostic Code 5261 based 
on limitation of extension, a higher, or even separate, 
rating under Code 5261 is not applicable, as extension was 
not shown to be limited at all.  During the October 2009 VA 
examination the Veteran's active and passive extension was 
limited to 0 degrees without any discomfort or pain. 

As the evidence fails to indicate ankylosis, or impairment of 
the tibia and fibula, a rating higher than 30 percent for the 
right knee under Diagnostic Codes 5256 or 5262 is not 
warranted.  In addition, application of Diagnostic Codes 5258 
for a dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint and 5259 for 
removal of semilunar cartilage that is symptomatic would not 
benefit the Veteran since the highest rating under those 
Codes is 20 percent.  

In addition, staged ratings are not applicable, since at no 
point did the Veteran's right knee disabilities approximate 
the criteria for a disability rating higher than 30 percent 
for post-operative right medial meniscus bucket handle tear 
ACL tear, or for a disability rating higher than 10 percent 
for traumatic arthritis.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Codes 5010 and 5257.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of his right knee disabilities.


ORDER

Entitlement to a disability rating greater than 30 percent 
for post-operative right medial meniscus bucket handle tear 
with ACL tear is denied.

Entitlement to a disability rating greater than 10 percent 
for traumatic arthritis, right knee, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


